This cause was submitted on briefs at the instance of the Attorney General on March 29, 1928. Upon examination it was ascertained that the prosecution was begun in the county court of Houston county. There is in the record nothing to show how this cause ever came to the circuit court, and for that reason the circuit court is without jurisdiction. *Page 516 
After submission the Attorney General moves the court to set aside the submission and for a certiorari directing and ordering the clerk of the circuit court to send up a corrected record, but there is nothing to show that the present record does not set forth the entire proceedings in the circuit court.
The motion of the Attorney General is therefore denied, and the judgment is reversed and the cause is remanded.
Reversed and remanded.